DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 9 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto et al (US# 7690872).
	Hashimoto et al disclose all the limitations of the instant claims including; a mass structure 26/27;  a flexure system comprising: first (22, left side) and second (22, right side) flexure sections supported by, and extending in opposing directions from, the mass structure;  and flexure section mounts 21a/21b situated at distal ends of the first and second flexure sections, respectively, operable to mount the tuned mass absorber assembly to a structure 6/7 subject to induced vibrations, wherein the mass structure comprises first and second flexure stop supports defining first (27a, left side) and second (27a, right side) apertures through the mass structure, the first and second flexure sections extending through the first and second apertures, respectively; and wherein a mass of the mass structure and a stiffness of the flexure system are selected and designed to tune the tuned mass absorber assembly to 
	Regarding claim 2, the mass structure 267/27 comprises a monolithic mass structure 26.  	Regarding claim 3, the mass structure comprises a multi-piece 26/27 mass structure.
	Regarding claim 9, the first and second flexure sections are defined by a single flexure 22 extending through a bore 26a in the mass structure 26/27.  Figure 3.
	Regarding claim 12, the flexure section mounts 21a/21b are capable of mounting to a vibration isolator coupleable to an electronics assembly payload and to the structure, such that the vibration isolator is operable to attenuate vibrations from the structure to the electronics assembly payload, and such that the tuned mass absorber assembly is operable to attenuate vibrations at the specific input frequency from the structure to the electronics assembly payload. 

Claim(s) 1-2, 10, and 12-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gustavsson (US# 2020/0278007).
	Gustavsson disclose all the limitations of the instant claims including; a mass structure 40;  a flexure system comprising: first 60 and second 60 flexure sections supported by, and extending in opposing directions from, the mass structure;  and flexure section mounts 27/28 or 30  situated at distal ends of the first and second flexure sections, respectively, operable to mount the tuned mass absorber assembly to a structure subject to induced vibrations, wherein the mass structure comprises first and second flexure stop supports defining first (44, left side) and second (44, right side) apertures through the mass structure, the first and second flexure sections extending through the first and second apertures, respectively; wherein a mass of the mass structure and a stiffness of the flexure system are selected and designed to tune the tuned mass absorber assembly to attenuate vibrations at a range of 
	Regarding claim 2, the mass structure 40 comprises a monolithic mass structure.  
	Regarding claim 10, the first and second flexure sections are defined by individual flexures 60.
	Regarding claim 12, the flexure section mounts 30 are capable of mounting to a vibration isolator coupleable to an electronics assembly payload and to the structure, such that the vibration isolator is operable to attenuate vibrations from the structure to the electronics assembly payload, and such that the tuned mass absorber assembly is operable to attenuate vibrations at the specific input frequency from the structure to the electronics assembly payload. 
	Regarding claim 13, the tuned mass absorber assembly is substantially symmetrical about three different planes that are orthogonal to one another, and that extend through the tuned mass absorber assembly.   See figure 1.
	Regarding claim 14, a volume of the mass structure encompasses a majority of a three dimensional perimeter envelope of the tuned mass absorber assembly.  Figure 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 10-13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Or et al (US 2006/0175169) in view of Igoe (US# 3572112) or Wilson et al (US# 2885891).
	Or et al disclose an assembly including; a mass structure 12 [0029];  a flexure system comprising: first 14 and second 16 flexure sections supported by, and extending in opposing directions from, the 
	Regarding claim 3, the mass structure 12 comprises a multi-piece mass structure [0032]. 
	Regarding claim 10, the first 14 and second 16 flexure sections are defined by first and second individual flexures, each of the first and second flexures comprising a flexure coupling 40/42 operable to mount the first and second flexures, respectively, to the mass structure.   [0043]
	Regarding claim 11, the first 14 and second 16 flexures are substantially identical to each other, and each comprise an elongate cross bar portion having a cross sectional area extending in a first axis (figure 11) such that the flexure is tuned to correspond to a first specific input frequency in the first axis, and extending in a second axis such that the flexure is tuned to correspond to a second specific input 
	Regarding claim 12, the flexure section mounts 26 are capable of mounting to a vibration isolator coupleable to an electronics assembly payload and to the structure, such that the vibration isolator is operable to attenuate vibrations from the structure to the electronics assembly payload, and such that the tuned mass absorber assembly is operable to attenuate vibrations at the specific input frequency from the structure to the electronics assembly payload. 
	Regarding claim 13, the tuned mass absorber assembly is substantially symmetrical about three different planes that are orthogonal to one another, and that extend through the tuned mass absorber assembly.   See figure 1.
	Regarding claim 19, note mass structure 12;  first 14 and second 16 flexure sections supported by, and extending in opposing directions from, the mass structure, each of the first and second flexure sections having a flexure section mount 18/20 and/or 26;  a mechanical system operable to generate vibrations ([0001] vibrating structures), and comprising a support structure chassis 22/24  or 18/20/22/24 subjectable to the vibrations at a specific input frequency, the support structure chassis coupled to the flexure section mounts of the first and second flexure sections;  and an electronics assembly payload 34 having a support structure coupled to the flexure section mounts of the first and second flexure sections, wherein a mass of the mass 12 structure and a stiffness of the first 14 and second 16 flexure sections are selected and designed to attenuate vibrations at the specific input frequency from the support structure chassis to the electronics assembly payload. [0029][0037]  Or et al lack the specific disclosure of the mass structure comprising first and second flexure stop supports defining first and second apertures through the mass structure, the first and second flexure sections extending through the first and second apertures, respectively.  Or indicates that the flexures 14/16 .  

Allowable Subject Matter
Claims 4-8 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-18 are allowed.

Response to Arguments
Applicant's arguments filed 2/18/2021 have been fully considered but they are not persuasive.
Regarding Or, please note the new grounds of rejection set forth above.
Regarding the Toyoda reference (JP’549), Applicant’s amendment has overcome the rejection.  
	Regarding Hashimoto, Applicant argues that supporting members 22 do not have any mounts to attach to another object, and according does not discloses flexure sections with flexure mounts at distal ends of the flexure sections.  This is not persuasive as the claim does not require the supporting members to have mounts.  Instead, it requires first and second flexure sections, and flexure section mounts situated at the distal ends of the first and second flexure sections.  Flexures 22 are clearly 
	Regarding Gustavsson, Applicant argues that the reference fails to disclosure the recited flexure stop supports. Please note the modified rejection above.  It is noted that the flexure stop supports, as recited in the independent claims, are fairly broad.  Portions 44 of Gustavsson resist separation of the flexure portions 60 relative to the mass 40 and are apertures in the mass receiving flexure portions 60.  They can therefore be reasonably considered flexure stop supports.  It is maintained that the rejections are proper.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117.  The examiner can normally be reached on 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK